Title: Thomas Jefferson to John Manners, 12 June 1817
From: Jefferson, Thomas
To: Manners, John


          
            Sir
            Monticello
June 12. 17.
          
          Your favor of May 20. has been recieved some time since: but the increasing inertness of age renders me slow in obeying the calls of the writing table, and less equal than I have been to it’s labors.
          My opinion on the right of Expatriation has been so long ago as the year 1776. consigned to record in the Act of the Virginia code, drawn by myself recognising the right expressly, & prescribing the mode of exercising it. the evidence of this natural right, like that of our right to life, liberty, the use of our faculties, the pursuit of  happiness, is not left to the feeble and sophistical investigations of  reason but is impressed on the sense of every man. we do not claim these under the Charter of kings or legislators; but under the king of kings. if he has made it a law in the nature of man to pursue his own happiness, he has left him free in the choice of place as well as mode: and we may safely call on the whole body of English  Jurists to produce the map on which Nature has traced, there for each individual, the geographical line which she forbids him to cross in pursuit of happiness. it certainly does not exist in his mind. where then is it? I believe too I might safely affirm that there is not another nation, civilized or savage which has ever denied this natural right. I doubt if there is another which refuses it’s exercise. I know it is allowed in some of the most respectable countries of continental Europe; nor have I ever heard of one in which it was not. how it is among our savage neighbors, who have no law but that of Nature, we all know.
          Tho long estranged from legal reading and reasoning, & little familiar with the decisions of particular judges, I have considered that respecting the obligation of the Common law here in this country as a very plain one, and merely a question of document. if we are under that law, the document which made us so can surely be produced; and as far as this can be produced, so far we are subject to it, and farther we are not. most of the states did, I believe, at an early period of their legislation, adopt the English law, Common and Statute, more or less in a body, as far as localities admitted of their application. in these states then the common law, so far as adopted is the lex loci. then comes the law of Congress declaring that what is law in any state shall be the rule of decision in their courts, as to matters arising within that state, except when controuled by their own statutes. but this law of Congress has been considered as extending to civil cases only; and that no such provision has been made for criminal ones. a similar provision then for criminal offences would, in like manner, be an adoption of more or less of the Common law, as part of the lex loci, where the offence is committed; and would cover the whole field of legislation for the general government. I have turned to the passage you refer to in Judge Cooper’s Justinian, and should suppose the general expressions there used would admit of modification conformable to this doctrine. it would alarm me indeed, in any case, to find myself entertaining an opinion different from that of a judgment so accurately organised as his. but I am quite persuaded that whenever Judge Cooper shall be led to consider that question simply and nakedly, it is so much within his course of thinking, as liberal as logical, that, rejecting all blind and undefined obligation, he will hold to the positive and explicit precepts of the law alone.   Accept these hasty sentiments on the subjects you propose as hasarded in proof of my great esteem & respect.
          Th: Jefferson
        